People v Alvarez (2018 NY Slip Op 08191)





People v Alvarez


2018 NY Slip Op 08191


Decided on November 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2018

Richter, J.P., Manzanet-Daniels, Gische, Kapnick, Gesmer, JJ.


3315/14 7753 7754

[*1] The People of the State of New York, Respondent,
vLuis Alvarez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Camilla Hsu of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered February 9, 2016, convicting defendant, upon his plea of guilty, of sexual abuse in the first degree, and sentencing him to a term of three years, unanimously affirmed. Order, same court and Justice, entered on or about April 19, 2017, which adjudicated defendant a level one sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Regardless of whether defendant made a valid waiver of his right to appeal, we perceive no basis for a reduction of his seven-year term of postrelease supervision.
As to defendant's civil appeal from his sex offender adjudication, in which he challenges his designation as a
sexually violent offender, we adhere to our prior holdings that the court lacked discretion to designate defendant otherwise (see People v Bullock, 125 AD3d 1 [1st Dept 2014] lv denied 24 NY3d 915 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2018
CLERK